Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 216, 344.
Instant Application 17/517,895
Claim 1, US Patent 11, 216, 344
A data management system, comprising: one or more processors in communication with a database, the one or more processors configured to perform operations including:
A data management system, comprising: one or more processors in communication with a database, the one or more processors configured to perform operations including: 
retrieving start and end times of a backup of the database; retrieving time stamps of log backups of the database; retrieving sequence numbers of the log backups; 
retrieve start and end times of a backup of the database; retrieve time stamps of log backups of the database; retrieve sequence numbers of the log backups; 
generating a graphical user interface illustrating a timeline of availability of database restoration and unavailability based on the retrieved sequence numbers, wherein non-consecutive sequence numbers indicate unavailability; receiving a command to restore the database at an available time as illustrated by the graphical user interface; and restoring the database.
generate a graphical user interface illustrating a timeline of availability of database restoration and unavailability based on the retrieved sequence numbers, wherein non-consecutive sequence numbers indicate unavailability; make a second backup of the database; illustrate, on the graphical user interface during the making, pending availability of the second database backup; receive a command to restore the database at an available time as illustrated by the graphical user interface; and restore the database.




Claim 1 of US Patent 11,216,344 teaches all elements of the claim 1 of 17/517,895. Especially the claims limitation from US 11,216,44 like “…illustrate, on the graphical user interface during the making, pending availability of the second database backup; receive a command to restore the database at an available time as illustrated by the graphical user interface; and restore the database.” 
Claim Rejections - 35 USC § 102
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
5. Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Farlee et al. (‘Farlee’ hereinafter) (Publication Number 20160117228), sited as prior art in IDS. 
As per claim 1, Farlee teaches a data management system (note abstract, background), comprising: one or more processors in communication with a database [0034-0038], the one or more processors configured to perform operations including: retrieve start and end times of a backup of the database; retrieve time stamps of log backups of the database; retrieve sequence numbers of the log backups; (restored database to an initial time, paragraph [0034]; restore single data portion or item, paragraph [0038], where is noted that data item has values) generate a graphical user interface illustrating a timeline of availability of database restoration and unavailability (state of data in database that is current time, paragraph [0027]; single data portion or item, paragraph [0038]); a command to restore the database at an available time as illustrated by the graphical user interface; (restore database to pointing time using a single data portion obtained from one snapshot and several different log portions obtained from corresponding snapshots, paragraph [0038]; transaction log for each snapshot is an enumeration of operations performed on the database from the most recent snapshot to the current snapshot, paragraph [0019]) and restoring the database. Farlee teaches being able to restore the database to an arbitrary pointing time between snapshot backups (Farlee, paragraphs [0001]-[0002]). This gives the user the advantage of having more discrete options for database restoration.
As per claim 2, Farlee teaches wherein the unavailability starts at a time indicated by a time stamp of a first log backup having a non-consecutive sequence number. (single data portion obtained from one snapshot, paragraph [0038], where snapshot reads on restore database version capturing a latest state of the database before the restore time; applying log portion to snapshot to pointing time where data item is updated, paragraph [0038], where log portion reads on changes made from a capture time).
As per claim 3, Farlee teaches wherein the operations further include determining a cause of the unavailability and displaying the determined cause on the interface. (most recent previous snapshot, paragraph [0039)).
As per claim 4, Farlee teaches wherein the making a second backup of the database is in response to determining there is a non-consecutive retrieved sequence number. (note the transaction log for each snapshot is an enumeration of operations performed on the database from the most recent snapshot to the current snapshot, paragraph [0019]; log portions from snapshot to restore data item to point in time, paragraph [0038]) and illustrating, on the graphical user interface during the making, pending availability of the second database backup.
As per claim 5, Farlee teaches wherein the operations further include receive a log backup having a sequence number preceding the non-consecutive number; and update the graphical user interface to indicate availability based on the received log backup. (note the transaction log for each snapshot is an enumeration of operations performed on the database from the most recent snapshot to the current snapshot, paragraph [0019]; log portions from snapshot to restore data item to pointing time, paragraph [0038]).
As per claim 6, Farlee teaches wherein the operations further comprise receiving a log file with a sequence number that restores consecutiveness (transaction log for each snapshot is an enumeration of Operations performed on the database from the most recent snapshot to the current snapshot, paragraph [0019-0020]; log portions from snapshot to restore data item to pointing time, paragraph [0038)]). to the retrieved sequence numbers and updating the graphical user interface to illustrate availability based on the received log file.
As per claims 7-20, see the rejected claims above. 5.
RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following reference Zhou et al. (US 11,416,344) teaches restoring databases by loading an entire backup and restore to a previous state determined by the restore time.  (Figs. 1-5)

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 8:30- 6:00 from Monday to Thursday, (I am off every first Friday), and 7:30- 4:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
November 19, 2022